Citation Nr: 0727137	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-31 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for hemorrhoids.

2.  Entitlement to an initial disability rating in excess of 
10 percent for tendonitis of the right wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1977 to 
November 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which, in part, granted service connection 
for hemorrhoids at a 0 percent disability rating, effective 
September 25, 2001 and granted service connection for 
tendonitis of the right wrist at a 0 percent disability 
rating, effective September 25, 2001.

In a July 2004 rating decision, the RO increased the 
veteran's service connected tendonitis of the right wrist 
disability to a 10 percent disability evaluation.  Also, in a 
September 2004 rating decision, the RO increased the 
veteran's service connected hemorrhoids disability to a 10 
percent disability evaluation.  Both grants were effectuated 
as of September 25, 2001 and represent less than the maximum 
ratings available for the claimed disabilities, so the claims 
for higher initial disability ratings remain viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's hemorrhoids do not cause persistent 
bleeding, anal fissures, or secondary anemia. 

2.  The veteran's right wrist condition is manifested by pain 
and limitation of motion, without ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.114, Diagnostic Code 
7336 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for a right wrist condition have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.7,4.40, 4.45, 4.71a, Diagnostic 
Code 5215 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated July 2002, the RO informed the veteran of 
the evidence needed to substantiate the claim, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter told the 
veteran that he should tell VA about any additional 
information or evidence that he wanted VA to get for him.  
This notice served to inform him of the need to submit 
relevant evidence in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  
      
This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The July and September 2004 rating decisions include coded 
sections indicating the assigned disability ratings and their 
effective dates, and cover letters from, respectively, July 
and October of 2004 clearly set forth what the ratings and 
effective dates mean in this case in terms of actual 
disability payments.  This action was made in compliance with 
Dingess/Hartman.  

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Additionally, the veteran underwent VA examinations in 
September 2002.  

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (the Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59.

I.  Entitlement to an initial disability rating in excess of 
10 percent for hemorrhoids.

Factual Background

On December 2001, the veteran presented with complaints of 
hemorrhoids.  The veteran reported having flare-ups in the 
past that were treated with topical medications.  The veteran 
also reported blood on his toilet paper and occasional blood 
in his stool.  He had a negative endoscopy in the past.

In January 2002, the veteran underwent a hemorrhoidectomy for 
his internal hemorrhoids at DeWitt Hospital at Fort Belvoir.  
The veteran tolerated the procedure well.

In March 2002, the veteran presented with complaints of 
occasional blood in his stool after his hemorrhoid surgery.

In September 2002 the veteran underwent a VA examination for 
his hemorrhoids.  The veteran stated that he had fecal 
leakage after a bowel movement and used a pad every other day 
for this fecal leakage.  He reported occasional bleeding 
which he described as blood on the toilet paper when he wiped 
after bowel movements.  There was no evidence of thrombosis 
of the hemorrhoids.  On examination, the veteran had no 
evidence of a colostomy or fecal leakage.  The lumen of the 
anus and rectum was normal.  The veteran had no signs of 
anemia and no evidence of fissure.  The veteran's hemorrhoids 
were nonthrombosed.  Each of his hemorrhoids were 1 
centimeter in size and he had a total of 5 hemorrhoids.  The 
diagnosis was hemorrhoids.  The examiner noted that the 
veteran was sent to the lab for a complete blood count (CBC) 
to see if the veteran had any evidence of anemia.  The 
veteran did not report to the lab for the CBC.  The examiner 
concluded that on the veteran's physical examination there 
were no signs of anemia, so this was a moot point.

Analysis

Service connection is presently in effect for hemorrhoids, 
which has been assigned a 10 percent disability evaluation.  
Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable evaluation is warranted for mild or moderate 
hemorrhoids.  A 10 percent evaluation is warranted for large 
or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent disability evaluation is warranted for internal or 
external hemorrhoids with persistent bleeding and with 
secondary anemia or fissures. 

The September 2002 VA examination revealed no evidence of 
anemia.  Moreover, there have been no findings of fissures at 
the time of the VA examination or in any treatment records.  
Finally, while the veteran has reported bleeding as a result 
of hemorrhoids, it has been described by both the veteran and 
the VA examiner as occurring on an occasional basis only.  As 
such, the criteria for a 20 percent disability evaluation 
have not been met.

Because there is no evidence of any of the criteria for a 20 
percent rating, the disability does not more closely 
approximate the criteria for that evaluation, and a schedular 
evaluation in excess of 10 percent is not warranted.  38 
C.F.R. §§ 4.7, 4.21.

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected hemorrhoids have resulted 
in frequent periods of hospitalization.  Moreover, there have 
been no reports that the veteran has experienced marked 
interference with employment as a result of his hemorrhoids.  
In the absence of such factors, the criteria for submission 
for assignment of an extraschedular rating are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 

II.  Entitlement to an initial disability rating in excess of 
10 percent for tendonitis of the right wrist.

Factual Background

In 1994, the veteran presented with complaints of pain in his 
right wrist after doing push ups.  

In September 2002 the veteran presented for a VA examination 
for his right wrist disability.  The veteran's medical 
history was significant for right hand/wrist pain that had 
been going on for approximately 10 years.  The veteran 
reported that the initial diagnosis for his right wrist was 
tendonitis.  The veteran also stated that he had 12 months of 
occupational therapy without any resolution of the pain.  He 
stated that when he had flare-ups that he had decreased range 
of motion of the wrist.  He also complained that at the time 
it was difficult to do anything because of what he 
experienced.  Precipitating factors were exercising and doing 
push ups.  He reported that when he had flare-ups it would 
lead to limitations such as not being able to exercise as he 
would like.  However, he denied having any complications with 
his activities of daily living.  On examination, there was no 
obvious deformity on inspection or palpation.  There was no 
atrophy appreciated and there was no significant tenderness 
over any of the joints of the finger or at the wrist.  The 
veteran was within normal limits for grasp and lumbricals.  
He had sensation that was good with light touch from C5 to 
T1.  He also was believed to push, pull, twist and write 
touching.  There were no abnormalities of any of these 
functions.  The veteran's right wrist passive flexion was 0 
to 90 degrees.  The active flexion was 0 to 100 degrees.  The 
right wrist extension was 0 to 40 degrees passive and 0 to 55 
degrees active.  The examiner noted that the veteran's x-rays 
of his right wrist and hand had no obvious signs of any 
deformities.  There was a question of a fracture site at the 
distal aspect of the ulnar process.  The diagnosis was 
tendonitis at the wrist.

In his September 2004 VA Form 9, the veteran stated that he 
still had limited flexibility of his right wrist during 
exercise or when performing motions that applied pressure to 
his wrist.  He claimed that tendonitis could be a 
misdiagnosis and a fracture of the right wrist could be the 
problem.

Analysis

The veteran's right wrist condition is currently evaluated as 
10 percent disabling under Diagnostic Code 5215.  38 C.F.R. § 
4.71a, Diagnostic Code 5215.  This Diagnostic Code provides a 
maximum 10 percent evaluation for limitation of motion of the 
wrist with dorsiflexion less than 15 degrees or palmar 
flexion limited in line with the forearm.  This therefore is 
the same maximum rating regardless of a diagnosis of 
tendonitis or a fractured wrist.  As the veteran is in 
receipt of the highest rating based on limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).

A higher rating for a right wrist condition is available 
under Diagnostic Code 5214, evaluating ankylosis of the 
wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  Ankylosis 
is "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet App 
524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY 
(28TH Ed. 1994) at 86.).

Although limited, the veteran does have motion in his right 
wrist, which he stated most recently in his September 2004 VA 
Form 9 letter.  As ankylosis has not been shown, evaluation 
under Diagnostic Code 5214 is not warranted.

The veteran's right wrist condition has also not required any 
periods of recent hospitalization or marked interference with 
employment such as to require an extraschedular evaluation.  
38 C.F.R. § 3.321.

As the preponderance of the evidence is against the claim, 
the reasonable doubt doctrine does not apply, and the claim 
is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 4.21. 


ORDER


Entitlement to an initial disability rating in excess of 10 
percent for hemorrhoids is denied.

Entitlement to an initial disability rating in excess of 10 
percent for tendonitis of the right wrist is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


